Title: Memorandum to Thomas Jefferson, [23 October] 1804
From: Madison, James
To: Jefferson, Thomas


[23 October 1804]
The first enacting clause will be ineffectual, because vessels will clear for one place, when really bound to another. A principle therefore will be conceded of which advantage may hereafter be taken, without any security that will be satisfactory to complaining nations. The only adequation [sic] provision would be to take bond for delivery of the Cargo elsewhere that [sic] at the forbidden ports. But this ought to be perhaps by Treaty, and the price of some equivalent stipulation. It may be added that our Collectors would often be at a loss to know how far at particular times & ports, the local regulations prohibit or permit the entry of our vessels, or particular articles in their Cargoes. These considerations seem to have weight, agst. extending the Act beyond the case of armed vessels.
“That no vessel armed or with the means of being armed at sea, in which or the cargo Whereof, a Citizen or domiciliated Alien shall be interested or embarked, shall receive at any Custom House of the U. S. any clearance, or be suffered to leave the port where she is found so armed or prepared; but on security given to the U. S. in a sum equal to one third of the value on her Cargo, and double the value of the vessels, that no assault or Trespass, during the voyage & return shall be committed by such vessel or persons on board her, against any vessels, or territory of a nation in amity with U. S. nor agst. any of the Citizens or subjects of such nation, and that no resistance shall be made to any lawful search, nor any other unlawful use be made of the arms on board such vessel.[”]
 